The learned County Court was too courteous and too complacent to the various irregularities which marked the trial of this case. The animosity of the attorneys explains but does not palliate their conduct of the trial. We think that in the interests of justice there should be a new trial for the error in permitting evidence as to the defendant’s signature to the application for her marriage license. (See folios 444, 445, 446 and 447.) Judgment and order of the County Court of Queens county reversed and new trial ordered, costs to abide the event. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.